Name: Commission Regulation (EEC) No 3356/92 of 19 November 1992 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 92 Official Journal of the European Communities No L 337/5 COMMISSION REGULATION (EEC) No 3356/92 of 19 November 1992 on the supply of milk products as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 2 936 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . ¥) OJ No L 204, 25. 7 . 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 337/6 Official Journal of the European Communities 21 . 11 . 92 ANNEX I LOTS A 1 . Operation Nos ('): 826/92 (Al ); 118/92 (A2) 2. Programme : 1992 3. Recipient ^) : Euronaid, PO Box 79, NL-3240 AB Oegstgeest, Nederland ; tel . (31 71 ) 15 91 56/59 ; fax 15 52 01 ; telex 30223 NL CEMEC 4. Representative of the recipient (8) : see OJ No C 103, 16. 4 . 1987 5. Place or countries of of destination : Haiti (Al ), Madagascar (A2) 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (J) (6) : (see OJ No C 114, 29. 4. 1991 , p. 3 (under I.B.l )) 8 . Total quantity : 185 tonnes 9. Number of lots : one (Al : 170 tonnes ; A2 : 15 tonnes) 0. Packaging and marking f) (9) : see OJ No C 114, 29. 4. 1991 , p. 4 (under IA2.3, I.B.2 and I.B.3) markings in French supplementary markings : Al : 'Protos / 921502 / Port-au-Prince' A2 : 'Appel Detresse / 926802 / Antananarivo via Toamasina' 1 1 . Method of mobilization : the Community market The vitaminized skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment : 4  24. 1 . 1993 18 . Deadline for the supply :  19. Procedure for determining die costs of supply : Invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 7. 12. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 21 . 12. 1992 (b) period for making the goods available at the port of shipment : 18 . 01  7. 2. 19932 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon (Brussels time) on 4. 1 . 1 993 (b) period for making the goods available at the port of shipment : 1  21 . 2. 1993 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 1 0 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 c/ 296 33 04) 25. Refund payable on application by the successful tenderer (4): refund applicable 25. 11 . 1992, fixed by Commission Regulation (EEC) No 3290/92 (OJ No L 327, 13. 11 . 1992, p. 34) 21 . 11 . 92 Official Journal of the European Communities No L 337/7 LOTS B, C, D, E and F 1 . Operation Nos (') : 1 125/92 (Lot B), 1 137/92 (Lot C), 1 126/92 (Lot D), 1 138/92 (Lot E), 1 139/92 (Lot F) 2. Programme : 1992 3. Recipient (2) : UNRWA  Supply Division  Vienna International Centre, PO Box 700, A-1400 Vienna, Austria telex : 135310 A  fax ( 1 ) 230 75 29 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Ashdod : West Bank, PO Box 19149 Jerusalem, Israel ; (tel . (972-3) 82 80 93 ; telefax 81 65 64 ; telex (0606)26194 IL UNRWA) Latakia : PO Box 4313, Damascus, Syrian Arab Republic ; (tel. (963-1 1 ) 66 02 17 ; telex (0492) 412006 SY UNRWA) Beirut : PO Box 947, Beirut, Lebanon ; (tel. (961-9) 81 00 12 ; telefax 871-145 02 32 ; telex (0494) 21430 LE UNRWA) Amman : PO Box 484, Amman, Jordan ; (tel . (962-6) 77 1 7 41 ; telefax : 68 54 76 ; telex (0493) 23402 JO UNRWA) 5. Place or country of destination (*) : Lot B : Israel ; Lot C : Syria ; Lots D and E : Lebanon ; Lot F : Jordan 6. Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : (See OJ No C 114, 29. 4. 1991 , p. 3-4, I.B.1 ) 8 . Total quantity : 506 tonnes 9. Number of lots : five (Lot B : 108 tonnes ; Lot C : 108 tonnes ; Lot D : 20 tonnes ; Lot E : 167 tonnes ; Lot F : 165 tonnes) 10. Packaging and marking f) : 1 kg sachets See OJ No C 114, 29. 4. 1991 , p. 4. (I.B.2, I.B.3 and LA.2.1 ) Markings in English Supplementary markings :  Lots B, C, D and E : 'UNRWA'  Lot F : 'UNRWA  Date of expiry . . .' (date of manufacture plus one year) 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins added after the award of the tender 12. Stage of supply : Lots B, C, D and E : free at port of landing  landed ; Lot F : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot B : Ashdod ; Lot C : Latakia ; Lots D and E : Beirut 1 6. Address of the warehouse and, if appropriate, port of landing : Lot F : UNRWA warehouses, Amman, Jordan 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  17. 1 . 1993 18 . Deadline for the suply : 7. 2. 1993 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 7. 12. 1992 No L 337/8 Official Journal of the European Communities 21 . 11 . 92 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 21 . 12. 1992 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 18  31 . 1 . 1993 (c) deadline for the supply : 21 . 2. 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 4. 1 . 1993 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 1  14. 2. 1993 (c) deadline for the supply : 7. 3 . 1 993 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi, 200, B-1049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) : Refund applicable 25. 11 . 1992 fixed by Commission Regulation (EEC) No 3290/92 (OJ No L 327, 13 . 11 . 1992, p. 34) 21 . 11 . 92 Official Journal of the European Communities No L 337/21 3. Incubation of cell cultures Inoculated cell cultures are incubated at 1 5 0 C for seven days. If the colour of the cell culture medium changes from red to yellow indicating medium acidification, pH adjustment with sterile bicarbonate solu ­ tion or equivalent substances has to be performed to ensure cell susceptibility to virus infection. Titration every six months of frozen stocks of VHSV and IHNV is performed to verify the susceptibility of the cell cultures to infection. 4. Microscopy Inoculated cell cultures are inspected daily for the occurence of CPE at about 40 x magnification. If obvious CPE is observed, virus identification procedures according to section IV have to be initiated immediately. At the same time appropriate steps are taken to suspend the approved status of the production unit from where the virus positive sample originated as well as from any production units situated downstream. Suspension of approved status has to be maintained until laboratory tests have proved the virus in ques ­ tion not to be VHSV or IHNV. A maximum of four weeks are allowed for identification of the virus, including the time needed for examination in reference laboratories . 5. Subcultivation If no CPE has developed after incubation for seven days, subcultivation is performed to fresh cell cultures utilizing a cell area similar to that of the primary culture . Aliquots of medium from all cultures/wells constituting the primary culture are pooled according to cell line following one freeze-thaw cycle of the cultures and 0,5 ml of the medium mixed with equal parts of antiserum to IPN as described in Section II.3 . and the mixture incubated at 15 °C for 60 minutes. The mixture is then inoculated into homologous cell cultures at dilutions 1 : 1 and 1 : 100 as described in section III.2. The inoculation may be preceded by preincubation of the dilutions with divalent antiserum to IPN virus at appropriate dilution. The inoculated cultures are then incubated for seven days at 15 °C with observation as in Section III.4. IV. Virus identification 1 . Neutralization If evidence of CPE has been observed in a cell culture, medium is collected, cells removed by low speed centrifugation or membrane filtration (0.45 Um) and medium then diluted 1 : 100 and 1:10 000 in cell culture medium. Aliquots of the dilutions are mixed and incubated for 60 minutes at 1 5 0 C with equal parts of the following reagents separately :  group specific antibody to VHSV (Egtved virus) I : 50 (*  group specific antibody to infectious hematopoietic necrosis virus (IHNV) 1 : 50 f  specific divalent antiserum to infectious pancreatic necrosis virus (IPNV) (reference strains Sp and Ab) 1 : 50 (*  medium 1 : 1 C) or as specified by the reference laboratory with regard to the possible cytotoxicity of the antisera. The reagents used have to be of reference quality with regard to titre and specificity. From each virus-serum mixture at least two cell cultures are inoculated with 50 U1 each and then incubated at 1 5 0 C. Development of CPE is checked as described in Section III.4. If the test has not allowed safe identification of the virus within one week, one of the following steps has to be taken : (a) transfer of the virus to a national fish virus reference laboratory for immediate identification ; (b) application of immunofluorescence (IFAT) (Section IV.2.), enzyme-linked immunosorbent assay (ELISA) (Section IV.3 .) or other virus identification techniques with reagents of reference quality. 21 . 11 . 92No L 337/10 Official Journal of the European Communities LOT H 1 . Operation No (') : 1235/92 2. Programme : 1992 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 i wfp) 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Cuba 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (J)(6): see OJ No C 114, 29 . 4. 1991 , p. 3-4, I.A.I. 8 . Total quantity : 875 tonnes 9. Number of lots : one 10. Packaging and marking : see OJ No C 114, 29. 4. 1991 , p. 4 (I. A. 2. 3 . and I. A. 3.) Markings in English Supplementary markings : See Annex II 1 1 . Method of mobilization of product : Community market The skimmed-milk powder must be manufactured after the award of the tender 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 11 . 1 .  1.2. 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 7. 12. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 21 . 12. 1992 (b) period for making the goods available at the port of shipment : 25. 1 .  21 . 2. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 4. 1 . 1993 (b) period for making the goods available at the port of shipment : 8 . 2.  7. 3 . 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention Mr N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 25. 11 . 1992, fixed by Commission Regulation (EEC) No 3290/92 (OJ No L 327, 13 . 11 . 1992, p. 34) 21 . 11 . 92 Official Journal of the European Communities No L 337/11 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifiying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29. 4. 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  certificate of origin. Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. Lot C : The health certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including a statement that consular fees and charges have been paid. Q Shipment to take place in 20-foot containers. Lots B, C, D and E : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free Ashdod/Beirut/Latakia, container yard and are understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers not more than 1 7 tonnes each, net, not more than 50 containers being shipped per week on any vessel . (8) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (9) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifiying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. ( 10) G3 : To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover. No L 337/12 Official Journal of the European Communities 21 . 11 . 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n" Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n" Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Marquage complÃ ©mentaire Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares G 1 370 G1 : 50 1226/92 WFP / 0475600 / Zambia via Durban G2 : 78 1227/92 WFP / 0475600 / Zambia via Durban G3 : 65 1228/92 WFP / 0373400 / Phuntsholing, Bhutan via Calcutta G4 : 150 1229/92 WFP / 0225404 / Bissau G5 : 45 1230/92 WFP / 0260202 / Malabo G6 : 369 1231 /92 WFP / 0228803 / Tangier G7 : 288 1232/92 WFP / 0228803 / Tangier G8 : 35 1233/92 WFP / 0228803 / Casablanca G9 : 290 1234/92 WFP / 0450001 / Namibia via Walvisbay H 875 1235/92 WFP / Cuba / 0439100 / La Habana